Title: To Thomas Jefferson from William Dunbar, 28 January 1804
From: Dunbar, William
To: Jefferson, Thomas


               
                  Dear Sir 
                  Natchez 28th. Jan: 1804
               
               I have the pleasure of transmitting you a few imperfect notes relating to the Missisippi and the Alluvial Country thro which it passes. I am sensible they contain remarks of trivial importance, but believing almost every thing relating to this Country to be now very interesting to the United States, I have considerably enlarged my notes since the cession of Louisiana, & do now suffer them to escape from my hand, flattering myself that their imperfections will be veiled by your indulgence. Should you think them not unworthy of being read before the Philosophical Society, you will be pleased to transmit them, at your leisure, to that respectable body.—I have added the results of three years meteorological observations, but have forborn to subjoin any notes concerning the influence of Seasons, as they would be little more than a repetition of what the Society is already in possession of. I have only noticed two Phenomena, one produced by the Sun, the other by the Moon.—My Amanuensis being a frenchman little acquainted with english, you will be pleased to excuse errors hastily corrected.
               I am concerned to observe that a resolution has been submitted to Congress by a Committee, of which our own Delegate is a Member, which resolution goes to deprive Jefferson College of 30 acres of land granted by the late Congress and to give the same to the City of Natchez: The Town of Natchez is not in distress, the Corporation has been empowered by this legislature to levy taxes, more than sufficient for their expences, upon all property within the liberties of the town.—The College is in absolute poverty: The Trustees, reckoning upon the thirty acres (near the town) as an object immediately productive, have passed a resolution, to prepare plans & contract for the erection of the most necessary buildings; if the 30 acres are taken away, the progress of the College must be arrested. Our public treasury has been so poor (& so unreasonable an aversion from paying taxes prevails) that the College has received no aid from the territory: private Contribution has not gone beyond the narrow Circle of a few public spirited individuals; the section reserved by Congress will not very speedily be productive; hence if our newly created town Corporation obtains a victory over the College, the poor Seminary will be absolutely nipped in the bud.
               With the highest Consideration I have the honor to be Your most Obedt. Servant
               
                  William Dunbar
               
            